DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-20 is/are objected to because of the following informalities:
Claim 1, line(s) 9, should be “a 
Claim 13, line(s) 10, should be “a 
Claim 20, line(s) 9, should be “a 
Claims 2-12 and 14-19 depend either directly or indirectly from the objection of claim 1, therefore they are also objected.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darvish Rouhani et al. (US 2019/0197406 A1 – hereinafter “Rouhani”) in view of Zhang et al. (Exploring Energy and Accuracy Tradeoff in Structure Simplification of Trained Deep Neural Networks – hereinafter “Zhang”).
Claim 1:
Rouhani disclose a processor-implemented method for reducing the number of neurons and their interconnections in a trained deep neural network (DNN) (¶1 discloses “prune a trained network in an effort to reduce computational burdens of the DNN. Pruning involves removing neurons that do not appear to be important in achieving accurate output from the DNN.”) 
(¶1 discloses “multiple hidden layers between the input and output layers”); 
evaluating the accuracy of the DNN using a validation set of data (Abstract discloses “a training dataset”); 
generating a layer specific ranking of neurons (¶45 discloses “FIG. 5 is a graph 500 illustrating sorted entropy by curve 510 of the weights versus weight index in the same layer … The weight index is a positive natural number showing the relative importance (rank) of a particular weight in comparison with other connections (emphasis added).”; ¶51 discloses “Pairs of bars are shown for each layer, with the first bar corresponding to absolute value and
the second corresponding to entropic ranking.”; ¶65 and Fig. 14 discloses “Operation 1410 prunes neurons as a function of the neural entropies to create a sparse DNN … Pruning via operation 1410 may be performed using a greedy layer-wise pruning based on entropic ranking to remove less entropic connections.”), the generating comprising: 
analyzing, using the validation set of data (Abstract discloses “a training dataset”) for one or more of the plurality of hidden layers (¶1 discloses “multiple hidden layers between the input and output layers”), the activation function for each neuron in the analyzed one or more layers to determine an activation score for each neuron corresponding to an analyzed activation function (Abstract discloses “determining a spreading signal between neurons in multiple adjacent layers of the DNN wherein the spreading signal is an element-wise multiplication of input activations between the neurons in a first layer to neurons in a second next layer with a corresponding weight matrix of connections between such neurons”; ¶63); and 
ranking, on a layer type basis, each neuron in the analyzed one or more layers (¶49 discloses “At 825, the ranked weights are imported into a parameter matrix N, and then a loop is performed starting at 830 using different sparsity levels, s, for the current layer, l.”; ¶65 discloses “Pruning via operation 1410 may be performed using a greedy layer-wise pruning based on entropic ranking to remove less entropic connections.”) based on the activation score for the neuron (¶63 discloses “The spreading signal is an elementwise multiplication of input activations between the neurons in a first layer to neurons in a second next layer with a
corresponding weight matrix of connections between such neurons (emphasis added)”) to generate a layer specific ranking of neurons (¶38 discloses “An element-wise multiplication of the input activations to the ith layer with the corresponding weight matrix (With) is referred to as a spreading signal.”), the ranking(¶¶38, 63) 
selecting a number of lower ranked neurons of a specific type from the DNN for removal that does not result in the DNN after the removal of selected lower ranked neurons to fall outside of an accuracy threshold limit (¶1 discloses “removing neurons that do not appear to be important in achieving accurate output from the DNN”; ¶53 discloses “regularization techniques are(i) dimensionality reduction (thinning) by removing unimportant neurons”; ¶54 discloses “The dimensionality reduction of the VGG16 network (benchmark 2) based on different levels of entropic thresholding … fully recover the original accuracy after thinning with different entropic thresholds”; ¶67); and 
removing the neurons selected for removal from the DNN (¶¶1, 53, 67); 
wherein the DNN with the removed neurons is configured to be used to perform perception tasks (¶39 discloses deriving a final decision (e.g. classification label); ¶64 discloses “to derive the final decision in a neural network … [with a connection] safely removed since it technically measures a nuisance variable.”; ¶65 discloses optimizing the DNN)
Rouhani discloses all of the subject matter as described above except for specifically teaching “used in a vehicle,” “identifying and classifying layer types,” and “the ranking including generating a normalized neuron activation output score for each neuron … based on its normalized activation output score.”  However, Zhang in the same field of endeavor teaches “used in a vehicle” (p. 836, ¶1 under the Abstract, discloses “DEEP Neural Networks (DNNs) have emerged as an important computational structure that facilitates important computational structure that facilitates important tasks such as speech and image recognition, autonomous vehicles, etc.”), “identifying and classifying layer types” (p. 837, middle of left column, discloses “To validate the usefulness of our algorithm, we conduct experiments using well-known trained deep neural networks that have already published their structures.”; Fig. 1 and the description on p. 838 discloses the structure of the 4 layer LeNet5 CNN, which comprises first layer CS1 is made of a convolutional layer C1 and a subsampling layer S1, a second layer CS2 can be viewed as a convolutional layer C2 followed by subsampling layer S2, and two final layers in that are fully-connected layers FC1 and FC2; p. 843, right column, under “VI. Simulation Results” discloses the structures of LeNet5, LeNet300-100, CIFAR10, CaffeNet, and AlexNet), and “including generating a normalized neuron activation output score for each neuron  … based on its normalized activation output score” (p. 838, ¶1 under “IV. Energy Model” discloses “Next the generated results go through the unit implementing activation, pooling, and normalization and stored in on-chip activation buffer (emphasis added)”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Rouhani and Zhang before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to eliminate redundant neurons in one or more fully connected (FC) layers or one or more convolutional layers of a DNN tom maximize the compression ratio of the network with minimal accuracy loss (Zhang Abstract; p. 841, right column top. 842, left column).  Also, the choice of FC layers for neuron reduction is advantageous to reduce energy consumption because the majority of energy is consumed by FC layers (Zhang p. 845, middle of right column).  This motivation for the combination of Rouhani and Zhang is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
The motivation for normalizing the activation score would be to align the distribution for a Gaussian distribution as described in Rouhani’s ¶38 in order to leverage the unique properties of Gaussian distributions – namely that the mean, median and mode are equal .  This motivation for the combination of Rouhani and Zhang is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.
Claim 2:
The combination of Rouhani and Zhang discloses the method of claim 1, wherein the layer types in the hidden layers comprise fully connected layers and convolutional layers (Zhang p. 841, right column top. 842, left column, discloses fully connected and convolutional layers).
Claims 3 and 14:
 The combination of Rouhani and Zhang discloses the method of claim 1, wherein the selecting a number of lower ranked neurons from the DNN for removal comprises iteratively analyzing and selecting lower ranked neurons from the DNN for removal until an iteration threshold is met (Rouhani Fig. 8 and ¶49 discloses a nested for loop that iterates through each layer with different sparsity levels while maintaining a threshold level of accuracy).
Claim 12:
The combination of Rouhani and Zhang discloses the method of claim 1, further comprising retraining the DNN with the removed neurons using a data training set used to train the DNN before the removal of neurons (Rouhani Fig. 8 and ¶49 discloses “retraining is performed by masking the selected indices beginning at 845.”; Zhang p. 844 discloses retraining pruned models).
Claim 13:
Rouhani discloses a (Claims 13 and 18) to implement a trained deep neural network (DNN) with removed neurons, the DNN configured by a processing system configured to … 
The combination of Rouhani and Zhang discloses the remaining elements recited in claim 13 for at least the reasons discussed in claim 1 above.
Claim 20:
Rouhani discloses a processing system comprising one or processors configured by programming instructions on non-transient computer readable media (Claims 13 and 18) to reduce the number of neurons in a trained deep neural network (DNN), the processing system configured to …
The combination of Rouhani and Zhang discloses the remaining elements recited in claim 13 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 4-11 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666